Citation Nr: 1207267	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  02-19 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability with arthritis and limitation of motion.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to November 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2002 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the April 2002 decision, the RO denied, in part, an increased rating for the Veteran's spine disability.  The Veteran filed a notice of disagreement (NOD) with respect to the issue of an increased rating for her spine disability, among other issues.  A statement of the case (SOC) was issued in October 2002 and the Veteran filed a timely substantive appeal, via a VA Form 9, in November 2002.  

In May 2007 decision, the Board denied the Veteran's claim for an increased rating for a spine disability, and awarded separate disability ratings for peripheral neuropathy of the bilateral lower extremities.  The Board's grant of these separate ratings for peripheral neuropathy of the bilateral lower extremities was effectuated by the RO in a January 2009 rating decision.  

The Veteran appealed the Board's May 2007 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a September 2008 Joint Motion for Remand, vacating the May 2007 decision as to the issue of whether an increased rating was warranted for the Veteran's spine disability, and remanded that issue to the Board for compliance with the instructions in the Joint Motion.  

In a June 2009 rating decision, the RO denied the Veteran's claim for a TDIU.  He filed a NOD in October 2009.  

In March 2010 the Board remanded the claims for an increased rating for the Veteran's spine disability and a TDIU for additional development.  

The Veteran was provided a SOC with respect to his claim for TDIU in September 2011, and he filed a timely substantive appeal, via a VA Form 9, in October 2011.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of a disability rating in excess of 20 percent for a lumbar spine disability with arthritis and limitation of motion, and a TDIU must be remanded for further development.  

In a January 2012 video conference hearing, the Veteran reported that she had just been awarded Social Security Administration (SSA) disability benefits.  Thereafter, the Veteran, through her attorney, submitted an October 2011 SSA letter describing that she was entitled to monthly disability benefits beginning in March 2011.  Although the Veteran has submitted some notice letters from SSA and the State of Tennessee Department of Human Services regarding her claim for disability benefits, the record does not reflect that any efforts have been made to obtain any SSA records, including any pertinent medical records which may be relevant to the claims on appeal.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2011).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the current claims on appeal, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

As the Veteran was last provided a VA examination in April 2011 and her statements and testimony indicate that her lumbar spine disability symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

With respect to the claim for a TDIU, the Veteran contends that she is unemployable due to her service-connected disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2011).  

The Veteran's service-connected disabilities include: lumbosacral pseudoarthrosis with lower back strain, rated as 20 percent disabling; rupture of the right Achilles tendon, rated as 20 percent disabling; posterior tibial tendonitis, left ankle, rated as 20 percent disabling; chondromalacia patella of the left knee, rated as 10 percent disabling from May 7, 2005; chondromalacia patella of the right knee, rated as 10 percent disabling from May 7, 2005; peripheral neuropathy of the left lower extremity, associated with lumbosacral pseudoarthrosis with lower back strain, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, associated with lumbosacral pseudoarthrosis with lower back strain, rated as 10 percent disabling; bilateral chondromalacia, rated as noncompensable (0 percent disabling) prior to May 7, 2005; and pilonidal cyst, rated as noncompensable.  The combined disability rating for her service-connected disabilities is 70 percent effective from May 2005; a combined 50 percent rating was in effect prior to that date.  Thus, as the Veteran's lumbosacral pseudoarthrosis with lower back strain and peripheral neuropathy of the lower extremities result from a single accident and combine to a 40 percent disability rating, she meets the schedular criteria as set forth above, at least from May 7, 2005.  38 C.F.R. § 4.16(a).  Prior to that date, the provisions of 38 C.F.R. § 4.16(b) are for application where the Veteran's service-connected disabilities do not meet the schedular criteria pursuant to 38 C.F.R. § 4.16(a) and extraschedular consideration is thus, warranted.

The essential issue is whether the Veteran's service-connected disabilities preclude her from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage").  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from nonservice-connected conditions, place her in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In an April 2011 VA general medical examination the Veteran was found to be unemployable due to her bilateral lower extremity peripheral neuropathy.  The effects on her occupational activities were noted to include decreased mobility, weakness or fatigue, and decreased strength of the lower extremities.  The effects on her activities of daily living included fall issues which hindered such activities.  The examiner explained that she was a candidate for unemployability based upon bilateral lower extremity peripheral neuropathy with decreased light tough, vibratory sense, position sense, or pain sensation increasing her change of personal harm, be it from a fall, laceration or burn injury.  The examiner also found that if her neuropathy was significant enough to reduce position sense, then falls would increase, warranting the avoidance of a ladder, high climbing, or trip hazards.  However, he found that sedentary work could be performed but tasks which required manual dexterity may take longer to perform, be performed incorrectly or endanger the health of the employee or coworker if safety sensitive equipment is utilized.  To date, service connection has not been established for a cervical spine  or bilateral upper extremity disability.

In an April 2011 VA examination of the peripheral nerves, the Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  The effects on her occupational activities and activities of daily living were the same as detailed in the April 2011 VA general medical examination.  

In light of the above information, the Board finds that the criteria under 38 C.F.R. § 4.16(a) have been met here from May 2005 and the provisions of 38 C.F.R. § 4.16(b) are for application prior to that date.  However, the Board is of the opinion that another examination needs to be accomplished prior to further appellate review particularly in view of any additional SSA records which may be associated with the claims file in order to assess the impact of the Veteran's lumbar spine disability with arthritis and limitation of motion and associated bilateral lower extremity peripheral neuropathy upon her employment/employability.  

Finally, the Board notes that in a January 2012 letter, that Veteran's attorney indicated that the Veteran was filing a new claim for service connection for her neck and shoulder asserting that one year earlier, the Veteran had fallen because of her service-connected lower extremities giving way and injured her neck and shoulder.  Therefore, service connection for these injuries was requested on the basis that they are either secondary to the Veteran's service-connected lower extremities, or that her service-connected disabilities aggravated her nonservice-connected neck and shoulder.  The Board finds these claims are inextricably intertwined with the TDIU issue and should be adjudicated prior to appellate review.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Appropriate action should be taken to develop and adjudicate the issues of entitlement to service connection for neck and shoulder injuries to include as secondary to service-connected disabilities.  The Veteran and her attorney should be notified that additional action is required for appellate review of any adverse decision.

3.  After the above development has been completed, the AMC/RO should arrange for a VA examination of the Veteran to address the following: (1) to determine the extent and severity of her service-connected lumbar spine disability with arthritis and limitation of motion and associated bilateral lower extremity peripheral neuropathy, and (2) for the purpose of determining the impact that her service-connected disabilities have on her ability to maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All indicated studies should be performed, to include range of motion testing.  

Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:  

(a).  The examiner is asked to comment on the degree of severity of the Veteran's service-connected lumbar spine disability with arthritis and limitation of motion and associated bilateral lower extremity peripheral neuropathy and their effects on her employment and activities of daily living.  

(b).  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities (lumbosacral pseudoarthrosis with lower back strain; rupture of the right Achilles tendon; posterior tibial tendonitis, left ankle; chondromalacia patella of the left knee; chondromalacia patella of the right knee; peripheral neuropathy of the left lower extremity; peripheral neuropathy of the right lower extremity; pilonidal cyst; and any other disability for which service connection is established on remand) without consideration of her nonservice-connected disorders or age, render her incapable of maintaining substantially (more than marginal) gainful employment consistent with her education and employment background.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the disabilities at issue or because of some other reason.  

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  

5.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  Consideration of the Veteran's TDIU claim should address the provisions of 38 C.F.R. § 4.16(a) from May 2005 and 38 C.F.R. § 4.16(b) prior to that date.  If the benefits sought on appeal remain denied, the Veteran and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


